Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-137325, 333-104835, 333-104458, 333-88382, 333-86113, 333-01649, and 333-162256 on Form S-8 and Registration Statement Nos. 333-163896 and 333-163880 on Form S-3 of our reports dated March 11, 2010, relating to the consolidated financial statements of West Coast Bancorp, and the effectiveness of West Coast Bancorp's internal control over financial reporting, appearing in this Annual Report on Form 10-K of West Coast Bancorp for the year ended December 31, /s/ DELOITTE & TOUCHE LLP Portland,
